DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	The claim limitations “steam release means”  and “steam generating means” has/have been interpreted under has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 15 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the steam release means are disclosed as holes (refer to paragraphs 0050 and 0051) and the steam generating means is disclosed as being a chamber (81) with a heating element (82) (refer to Paragraph 0050).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vacheron et al. (US2012/0111356) in view of Kim et al. (US2006/0108344).
Regarding claim 1, Vacheron discloses a hairstyling apparatus (Figures 1-8) for curling and straightening (refer to Paragraphs [0002, 0040, 0051]) hair, comprising: first (2) and second (3) elongated jaws that are pivotably (20) movable with respect to one another, the first elongated jaw having a first casing (not labeled, but is the outside housing of the first jaw) supporting a first inner treatment surface (4) that is planar, and, the second elongated jaw having a second casing (not labeled, but is the outside housing of the second jaw) supporting a second inner treatment surface (5) that is planar, the inner treatment surfaces designed to pinch (“grasp”, Paragraph [0018]) a lock of hair in a closed position, at least one heating element (41) designed to heat at least one of the inner treatment surfaces (refer to Paragraphs [0058, 0062]), at least one of either the first casing or the second casing being asymmetrical with respect to a median plane (Figure 2 shows both jaws being asymmetrical with respect to a median plane, where the median plane is a plane extending vertically through the length of the hairstyling apparatus, at a midpoint of the width, with respect to the orientation provided in Figure 2 and Figure 8 additionally shows a cross section of the second jaw, asymmetrical with respect to said median plane) in a longitudinal cross-section of said first casing or said 
Regarding claims 2 and 17, the combination of Vacheron and Kim discloses the apparatus according to claim 1, as applied above.  The combination does not explicitly disclose a largest width of the first casing being between 75% and 85%, or about 80% of the largest width of the second casing; however, Vacheron Figure 2 appears to provide the first casing being smaller than the lower casing, but a front view of the hairstyling apparatus is not provided.  Kim discloses a similar hairstyling apparatus (100, 200, Figures 1-25f) for curling and straightening hair, having first and second elongated jaws (upper and lower arms, best shown in Figure 1) pivotably connected, first and second inner planar treatment surfaces (111, 211, and 121, 221), the first and second jaws having a first and second casing, respectively (110, 120, and 210, 220).  Kim further discloses having varying ratios between the widths of the first and second casing as evident when comparing different embodiments. For example, in Figures 1-3 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vacheron such that a largest width of the upper casing is illustrated as being a percentage with the claimed range of the largest width of the lower casing, since Kim teaches that providing differing ratios between the widths of the upper and lower casings is well-known in the art, since Vacheron appears to provide the first casing being smaller than the second casing, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since such a modification would have involved a mere change in the size of a component and it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 3, the combination of Vacheron and Kim discloses the apparatus according to claim 1, as applied above.  addressed in claim 1, the greatest width of the first casing of Vacheron was modified to be less than or equal to 90% the greatest width of the second housing; therefore a median plane (a plane passing vertically through a midpoint of the first casing) of the first casing must be parallel and distinct to a median plane (a plane passing vertically through a midpoint of the second casing) of the second casing.  Thus, the combination of Vacheron and Kim discloses the hairstyling apparatus of claim 1, wherein in the closed position (best shown in Figure 2) of the jaws, the median plane in a longitudinal cross-section of the first casing is parallel to and distinct from the median plane in a longitudinal cross-section of the 
Regarding claims 4 and 18, the combination of Vacheron and Kim disclose the apparatus according to claim 3, as applied above.  Per the modification addressed in claim 3, the relationship between the width of the upper casing and the lower casing of Kim was incorporated into Vacheron’s apparatus, wherein Kim discloses a distance between said two median planes is between 5% and 20%, or about 10% of a value of the largest width of the second casing.  A measurement of Kim Figure 22 shows the largest width of the lower casing to be approximately 6” whereas the distance between the two median planes is approximately ½” or approximately 8%, which is about 10% of the width of the lower casing (refer to annotated Figure 22, below), which is within the claimed range.  While drawings may not be drawn to scale, they can still be relied upon for providing a general relationship between components of an invention.  Thus, the combination of Vacheron and Kim provides the apparatus according to claim 3, in which a distance between said two median planes is between 5% and 20% or about 10% of a value of the largest width of the second casing.

    PNG
    media_image1.png
    624
    732
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Vacheron and Kim discloses the apparatus according to claim 1, as applied above.  The combination does not thus far disclose that in which, in a closed position of the jaws, one of the two longitudinal edges of the first casing is flush with a longitudinal edge of the second casing.  Kim discloses wherein the first and second casings are flush along one longitudinal edge (refer to Figure 19).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Vacheron and Kim’s device such that in a closed position of the jaws, one of two longitudinal edges of the first casing is flush with a longitudinal edge of the second casing, as taught by Kim, since such a configuration is extremely well-known and since such a modification provides the advantage of making the device more compact.
Regarding claim 6, the combination of Vacheron and Kim disclose the apparatus according to claim 5, as applied above.  The combination does not explicitly disclose that the inner treatment surfaces are flat, identical and are facing one another in a closed position, and are arranged in their respective casings adjacent to said flush 
Regarding claim 7, the combination of Vacheron and Kim discloses the apparatus of claim 5, as applied above.  The combination does not thus far disclose in which each of said longitudinal edges is provided with at least one bar that protrudes toward an interior of the respective casing.  Kim discloses each of said longitudinal edges is provided with at least one small bar that protrudes toward an interior of the casing.  See annotated Figure 22, below.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Vacheron and Kim such that each of said longitudinal edges is provided with at least one bar that protrudes toward an interior of the respective casing, as taught by Kim, since such a modification provides the advantage of providing an insulating edge for each of the heating plates. 

    PNG
    media_image2.png
    473
    608
    media_image2.png
    Greyscale

Regarding claim 10, the combination of Vacheron and Kim discloses the apparatus of claim 1, as applied above.  Kim further discloses a comb (172, 254, 255, 256, refer to Paragraph [0169]) oriented toward the first casing and adjacent the second inner treatment surface.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of the combination of Vacheron and Kim to comprise a comb oriented toward the first casing and adjacent to the second inner treatment surface, as taught by Kim, since such a modification provides the advantage of separating and aligning a user’s hair before heat treating.
Regarding claim 11, the combination of Vacheron and Kim discloses the apparatus of claim 10, as applied above.  Vacheron further discloses a groove formed by the deflector in the first casing in its interior outline (the inner surface of the deflector forms a groove in the upper casing).  Per the modification addressed in claim 10, providing a comb in the lower housing, as taught by Kim, provides the groove of the deflector to be substantially facing the comb of the second casing.
Regarding claim 12, the combination of Vacheron and Kim discloses the apparatus according to claim 1, as applied above.  The combination does not thus far disclose a 
Regarding claim 13, the combination of Vacheron and Kim discloses the apparatus according to claim 1.  Vacheron further discloses an external surface of the first casing and the second casing is smooth (best shown in Figures 2 and 8, wherein an exterior surface is illustrated as smooth and continuous). 
Regarding claim 14, the combination of Vacheron and Kim discloses the apparatus of claim 1.  Vacheron further discloses, in which, in a transverse cross-section, a line defined by an exterior outline of the first and second casings is a rounded curve without any points of inflection (refer to Figures 2 and 8). 
Regarding claims 15 and 16, the combination of Vacheron and Kim discloses the apparatus of claim 1.  Vacheron further discloses a fluid reservoir (19) and a steam .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vacheron and Kim and further in view of Nuzzo et al. (WO2014/064660).
Regarding claim 8, Vacheron discloses the apparatus according to claim 1, as applied above.  The combination does not explicitly disclose a width of each inner treatment surface is between 40% and 60% of the largest width of the first casing.  Nuzzo discloses a similar hairstyling apparatus (2) having first and second casings (3, 4), each supporting an inner planar treatment surface (16).  Nuzzo further discloses wherein a width of each inner treatment surface is between 40% and 60% of the largest width of the first casing.  The largest width of the first casing occurs at the end of the jaw wherein the inner planar treatment surface is housed, this area is best shown in cross-sectional views 6 and 17.  In each of these figures, the width of the inner treatment surface, 16, is graphically shown to be approximately, between 40% and 60% of the largest width of the first casing.  Refer additionally to Figures 1-20.  While drawings may be not be to scale, they can still be relied upon for providing a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the combination of Vacheron and Kim such that width of the inner treatment surface is related to the width of the first casing by the claimed percentages, since Nuzzo discloses similar dimensions are known in the art and since it has been held that where the general conditions of a claim are disclosed in the prior art, .
Response to Arguments
Applicant's arguments filed 1/11/21 have been fully considered but they are not persuasive. 
Argument #1:
Vacheron does not teach a deflector.
Response #1:
Vacheron provides an overhang portion on the upper casing positioned immediately above the steam generating means, due to the shape and positioning of said overhang, steam will be deflected/redirected, thereby forming a deflector.  See Vacheron’s Figure 2 compared to Figure 3 of the instant application, below, wherein the two apparatuses have similar configurations, both having a portion of the upper casing that extends past the heating treatment surfaces toward a steam release means, therefore Vacheron teaches a deflector, similar to that of the instant application.

    PNG
    media_image3.png
    493
    614
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    473
    560
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799